Citation Nr: 1538326	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  10-47 051A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for right ear hearing loss. 

3.  Entitlement to service connection for left ear hearing loss. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from February 1974 to January 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied reopening of service connection for bilateral hearing loss and tinnitus.  

In May 2013, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file. 

In November 2013, the Board reopened the claims of service connection for bilateral hearing loss and tinnitus and remanded both claims for additional development.  In December 2014, the Board again remanded the appeal to the RO for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of compliance with the December 2014 Board Remand is included in the Duties to Notify and Assist section below.

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 


FINDINGS OF FACT

1.  The Veteran experienced acoustic trauma in service.  

2.  The weight of the competent and credible evidence is at least in relative equipoise as to whether the Veteran's tinnitus began during service and has continued since service separation.

3.  The Veteran does not have a current right ear hearing loss disability that is subject to service connection. 

4.  A left ear hearing loss disability was noted upon entry into service, and therefore, clearly and unmistakably pre-existed service. 

5.  Clear and unmistakable evidence demonstrates that the Veteran's left ear hearing loss disability did not permanently increase in severity during service. 


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131,  1154(a), 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1153, 1154(a), 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

3.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 1154(a), 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The issue of service connection for tinnitus has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome with respect to this issue, no prejudice to the Veteran could result from this decision as it relates to this claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Regarding the claims of service connection for bilateral hearing loss, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of the award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

The RO provided notice to the Veteran in April 2009, prior to the initial adjudication of the claims in June 2009.  The RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claims, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The April 2009 notice letter also addressed the rating criteria and effective date provisions that are pertinent to the Veteran's claims.  

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file include service treatment records, post-service private treatment records, VA examination reports from December 2013 and May 2014, a September 2014 VA supplemental opinion, and the Veteran's statements including his testimony at the May 2013 Board videoconference hearing.  

The Veteran previously identified that he sought treatment from the VA Medical Center (VAMC) in Martinez, California, following service separation.  In an August 1989 hearing before a Decision Review Officer at the RO, he indicated he sought treatment for bilateral hearing loss, inner ear disease, and tinnitus at the Martinez VAMC in 1980.  In November 2013, the Board remanded the case, in pertinent part, to request that the Appeals Management Center (AMC) obtain these relevant 1980 VA treatment records from the Martinez VAMC.  The AMC made five requests to the Martinez VAMC between November 2013 and June 2014, each time requesting the Veteran's treatment records from January 1, 1980, through December 31, 1980.  A June 2014 Report of Contact indicates that personnel at the Martinez VAMC responded that there were no treatment records for the Veteran during the requested time period. 

Correspondence from the Veteran in August 2014 indicates that the Veteran believes he sought treatment at the Martinez VAMC in 1981, not in 1980 as he previously testified.  In December 2014, the Board again remanded this case to request that the AMC obtain any and all outstanding records from the Martinez VAMC.  A June 2015 Report of Contact indicates that personnel at the Martinez VAMC responded that there were no records for the Veteran for any period of time and any further attempts to obtain such records would be futile.  Another June 2015 Report of Contact indicates that AMC personnel attempted to contact the Veteran to verify if he had ever been treated at the Martinez VAMC, but received no response.  

The Board finds that VA personnel have made reasonable attempts to obtain all medical records identified by the Veteran.  See 38 C.F.R. § 3.159(c)(1).  The Board finds that the record, as it is currently developed, either contains all the relevant medical records needed for adjudication in this case or any attempts to obtain any outstanding records would be futile.  Therefore, the Board will proceed with adjudication with this case.  

The Veteran was afforded VA medical examinations in December 2013 and July 2014 in connection with his claims of service connection for bilateral hearing loss and tinnitus.  38 C.F.R. § 3.159(c)(4).  Additionally, a supplemental VA opinion was obtained in September 2014.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the December 2013 and July 2014 VA examinations are adequate with regard to the claims of service connection for bilateral hearing loss and tinnitus.  The opinions expressed within the December 2013 and July 2014 VA audiology examination reports, along with the September 2014 supplemental VA opinion, considered all the pertinent evidence of record, to include the statements of the Veteran, and provided a rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d. 1328.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claims on appeal.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In absence of proof a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, tinnitus and sensorineural hearing loss, as organic diseases of the nervous system, are considered by VA to be "chronic diseases" listed under 
38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258 (2015).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as organic diseases of the nervous system (tinnitus and sensorineural hearing loss), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

As relevant to the Veteran's appeal, a diagnosis of left ear hearing loss was noted upon the Veteran's service entrance examination report, and is therefore considered a pre-existing disease.  A pre-existing injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306 (2015).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  
38 U.S.C. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  If a pre-existing disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. 
§ 3.306(b); see also Wagner v. Principi, 370 F.3d at 1096 (Fed. Cir. 2004).  Temporary or intermittent flare-ups of symptoms of a pre-existing condition alone are not sufficient to be considered "aggravation in service"; instead "aggravation in service" requires a worsening of the underlying condition as a whole.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   

Service Connection for Tinnitus - Analysis

The Veteran contends that service connection is warranted for tinnitus.  Specifically, the Veteran contends that he currently experiences ringing in the ears as a result of acoustic trauma during service.  The Veteran identified exposure to loud noises during weapons training, work in the motor pool, and work in field communications.  See Hearing Transcript pp. 4-5, 9-10.  

After a review of all the evidence of record, lay and medical, the Board finds that the Veteran experienced acoustic trauma during service.  The Veteran's DD Form 214 reflects a military occupational specialty of tactical wire operations specialist, which the Veteran indicated resulted in frequent exposure to loud noises.  In addition, the Veteran has consistently identified being exposed to loud noises associated with weapons training, explosive devices, and his assignment to the motor pool.  The Board finds the Veteran's statements about his experiences to be credible and consistent with the places, types, and circumstances of his service.  Accordingly, loud noise exposure (acoustic trauma) in service is recognized.  See 38 U.S.C.A. § 1154(a).  

The Board next finds that the Veteran has a current tinnitus disability.  A May 2009 VA treatment record indicates that the Veteran reported intermittent tinnitus, occurring every few days.  In addition, both the December 2013 and May 2014 VA examiners provided a diagnosis of recurrent tinnitus.  Finally, the Veteran has made several statements in which he reports that he experiences ringing in the ears.  See Hearing Transcript pp. 7-8.  Tinnitus is a condition capable of lay observation and diagnosis.  See Charles v. Principi, 16 Vet. App. 370, 374.  As such, the Board finds that the evidence establishes that the Veteran has a current diagnosis of tinnitus.    

In addition, the Board finds that the weight of the evidence is at least in relative equipoise as to whether the Veteran's current tinnitus disability is related to active service.  The United States Court of Appeals for the Federal Circuit has recently held that where, as here, there is evidence of acoustic trauma, tinnitus is an organic disease of the nervous system subject to the presumptive service connection provisions of 38 C.F.R. § 3.309(a).  Fountain, 27 Vet. App. 258.  In this regard, the Board finds that the weight of the evidence is at least in relative equipoise as to whether the Veteran's tinnitus began during service and that the Veteran has continually experienced tinnitus since service separation.  

Upon VA examination in December 2013, the Veteran reported that his tinnitus began following his first ear surgery, which occurred in service.  Following examination, the VA examiner opined that the Veteran's tinnitus was at least as likely as not a symptom associated with the Veteran's hearing loss.  As rationale, the VA examiner indicated that tinnitus is consistent with the Veteran's ear condition, hearing loss, and history of ear surgery.  

Upon VA examination in May 2014, the Veteran reported that his tinnitus began in 1975.  Following examination, the VA examiner indicated that he was unable to provide an etiological opinion without resorting speculation.  The VA examiner identified the Veteran's military noise exposure, but also identified post-service occupational noise exposure.  

Following the November 2013 Remand, a supplemental VA medical opinion was obtained in September 2014 regarding the Veteran's tinnitus.  Following a review of the claims file, the VA examiner opined that the Veteran's tinnitus was less likely than not etiologically related to in-service noise exposure.  As rationale, the VA examiner indicated that the December 2013 VA examiner identified the Veteran's hearing loss as the etiology of his tinnitus.  

While service treatment records are absent for documented reports of tinnitus, the Veteran has consistently indicated that the onset of his tinnitus occurred during service.  See e.g., December 2013 VA Examination Report; May 2014 VA Examination Report; Hearing Transcript p. 7.  The Board finds the Veteran's statements to be consistent and credible lay evidence that his tinnitus symptoms began during service.  While the September 2014 VA examiner opined that the Veteran tinnitus was less likely than not caused by or a result of military noise exposure, the VA examiner identified, as his rationale, the December 2013 VA examiner's opinion that related tinnitus to hearing loss and the in-service ear surgery.  Therefore, in light of the competent and credible evidence indicates that the Veteran's tinnitus began during service and has continued on a recurrent basis since service separation, the Board finds that the presumptive service connection provisions apply.  38 C.F.R. §§ 3.307, 3.309(a); Fountain, 27 Vet. App. 258.  

The Veteran's credible lay contentions of in-service loud noise exposure and of tinnitus symptoms as beginning during service and continuing since service separation tend to show that his current tinnitus disability was incurred coincident with active service.  See 38 C.F.R. §§ 3.303(a), 3.309.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for tinnitus have been met.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

Service Connection for Bilateral Hearing Loss - Analysis

The Veteran contends that service connection is warranted for bilateral hearing loss.  Specifically, the Veteran contends that he experienced acoustic trauma in service that resulted in his current hearing loss disability.  The Veteran identified exposure to loud noises during weapons training, work in the motor pool, and work in field communications.  See Hearing Transcript pp. 4-5, 9-10.  As discussed above, the Board has found that the Veteran was exposed to loud noises during active service.  See 38 U.S.C.A. § 1154(a).  However, after a review of all the evidence of record, the Board finds that service connection is not warranted for bilateral hearing loss.  

After a review of all the evidence of record, lay and medical, the Board first finds that the weight of the evidence demonstrates that the Veteran does not have a current right ear hearing loss disability that is subject to service connection.  See 38 C.F.R. § 3.385.  In this regard, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  


A March 2009 VA audiological consultation report documents pure tone thresholds, in decibels as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
10
15
LEFT
65
60
50
50
60

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.  The VA clinician indicated that the Veteran demonstrated normal hearing to mild sloping sensorineural hearing loss in the right ear.  

Upon VA audiological examination in December 2013, the VA examiner indicated that pure tone threshold testing was unable to be accurately and reliably performed.  The VA examiner indicated that "pure tone averages do not approximate speech reception thresholds" in the right ear.  Additionally, the VA examiner indicated that the documented speech recognition ability score of 60 percent was not appropriate in the Veteran's case.  Following examination, the VA examiner indicated the Veteran presented with normal hearing in the right ear.  

Upon VA audiological examination in May 2014, pure tone thresholds, in decibels were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
55
80
75
LEFT
100+
100+
100+
100+
100+

The May 2014 VA examiner indicated, however, that pure tone threshold testing was unable to be accurately and reliably performed.  The VA examiner indicated that "speech recognition testing was performed and the [Veteran] was able to respond to speech at a level well below the level at which [he claimed] to hear the tones."  The VA examiner added that "correctly identifying speech is much more complicated than responding to pure tones; and thus the [Veteran] should not be able to respond to speech at a lower level.  Other testing also revealed that the hearing is better than reported."  Following examination, the VA examiner indicated that he was unable to make a diagnosis as the results were inconsistent and unreliable, adding that "I am sure that the veteran has a hearing loss in the left ear.  I am unable to be sure about hearing in the right ear because today's right ear testing results showed normal speech reception threshold and normal word recognition scores at a normal level."  The VA examiner also noted a positive Stenger test, "indicating unreliable hearing testing."  See Dorland's Illustrated Medical Dictionary 1900 (32nd ed. 2012) (indicating a Stenger test is used to determine if a subject is feigning hearing loss).   

The March 2009 VA audiological consultation report contains the only audiological test results determined to be accurate and reliable by VA clinicians within the appeal period.  The March 2009 audiological examination results do not reveal a pure tone threshold of 40 decibels or greater in at least one tested frequency in the right ear; do not reveal pure tone thresholds of 26 decibels or greater in at least three tested frequencies; and do not reveal a speech recognition score of less than 94 percent.  Therefore, these results demonstrate no current right ear hearing loss disability that meets the standards of 38 C.F.R. § 3.385.  In fact, the March 2009 audiological examination results do not reveal a pure tone threshold greater than 20 decibels in any tested frequency below 6000 Hertz, indicating normal hearing at those tested frequencies.  Hensley, 5 Vet. App. at 157.  

The Board acknowledges the Veteran's statements indicating symptoms of bilateral hearing loss.  The Board finds that the Veteran is competent to report symptoms of hearing impairment that he perceives through his own senses.  See Layno, 6 Vet. App. 465, 469.  However, the diagnosis of hearing loss requires specific findings found following audiological examination.  38 C.F.R. § 3.385.  Therefore, the Veteran is not competent to establish a diagnosis of right ear hearing loss on the basis of his lay statements alone.  See also Jandreau, 492 F.3d 1372, 1377 n.4; Kahana, 24 Vet. App. 428, 438.  The record contains no other current audiological examinations for the right ear that have been documented as accurate and reliable.  Therefore, the Board finds the weight of the evidence establishes that the Veteran does not have a current right ear hearing loss disability that is subject to service connection.  38 C.F.R. § 3.385.  

The Board next finds that the evidence demonstrates, clearly and unmistakably, that the Veteran's pre-existing left ear hearing loss disability was not aggravated by service.  The Board notes that the Veteran underwent two left tympanomastoidectomy surgeries during service, first in 1975 and again in 1977.  As a result, the Veteran's service treatment records contain multiple entries relating to his left ear, including symptoms, diagnoses, and treatment associated with the surgical procedures, including recurrent ear infections.  In addition, the Veteran was placed on restricted duty multiple times during service in connection with these surgical procedures.  In several statements in support of the appeal, the Veteran contends that these surgical procedures, recurrent infections, and resultant duty restrictions and precautions are indicative of aggravation of his left ear hearing loss disability.  See e.g., December 2009 Statement; Hearing Transcript pp. 5-7, 10-12.  However, service connection is already in effect for chronic external otitis media with left tympanomastoidectomy, effective July 7, 1988.  In addition, service connection has been denied for bone loss, vertigo, and labyrinthitis associated with chronic otitis media with left tympanomastoidectomy, and these issues are not currently before the Board.  Accordingly, the Board's analysis below is limited solely to the severity of the Veteran's left ear hearing loss disability as determined by levels of hearing impairment.  

On the service entrance audiological examination performed in January 1974, pure tone thresholds, in decibels were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
		15
10
5
0
5
LEFT
60
55
45
45
55

Under "Summary of Defects and Diagnoses" on the January 1974 entrance examination report, the examiner noted "almost deaf, left ear."  Using the PULHES classification system, the Veteran was assigned a hearing loss profile of "H2."  "PULHES" is a rating system widely employed by armed services physicians in examination reports for induction and separation.  The "P" stands for "physical capacity or stamina"; the "U" for "upper extremities"; the "L" for "lower extremities"; the "H" for "hearing and ears"; the "E" for "eyes"; and the "S" for "psychiatric."  See McIntosh v. Brown, 4 Vet. App. 553, 555 (1993).  A rating of "1" in any of the six categories, the highest rating, means that the examinee's condition in that category should not result in any limitations in military assignments.  Id.  Ratings from "2" to "4" indicate the existence of physical or mental conditions that will result in progressively more severe restrictions on the assignments that the examinee may be given.  Id.  

On the service audiological examination performed in October 1975, pure tone thresholds, in decibels were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
NT
0
LEFT
50
55
40
NT
50

The October 1975 service clinician noted normal hearing in the right ear and moderate conductive hearing loss in the left ear.  

On the service audiological examination performed in May 1977, pure tone thresholds, in decibels were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
NT
0
LEFT
45
45
40
NT
35

The May 1977 service clinician noted normal hearing in the right ear and moderate conductive hearing loss in the left ear.  

On the service audiological examination performed in May 1978, pure tone thresholds, in decibels were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
0
0
LEFT
45
50
35
45
35

On a second service audiological examination performed in May 1978, pure tone thresholds, in decibels were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
NT
0
LEFT
45
35
25
NT
30

The second May 1978 service clinician noted unilateral conductive hearing loss in the left ear.  The service clinician also noted good speech discrimination bilaterally.  

On the service audiological examination performed in November 1978, pure tone thresholds, in decibels were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
NT
10
LEFT
40
40
30
NT
40

The November 1978 service clinician noted mild conductive hearing loss in the left ear.  


On the service audiological examination performed in January 1979, pure tone thresholds, in decibels were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
NT
5
LEFT
45
50
45
NT
55

The January 1979 service clinician noted normal hearing in the right ear and moderate conductive hearing loss in the left ear.  The service clinician also noted good speech discrimination bilaterally.  

On the service audiological examination performed in July 1979, pure tone thresholds, in decibels were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
NT
0
LEFT
55
45
50
NT
60

The July 1979 service clinician noted normal hearing in the right ear and moderate conductive hearing loss in the left ear.  The service clinician also noted good speech discrimination bilaterally.  

On the service separation audiological examination performed in November 1979, pure tone thresholds, in decibels were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
NT
0
LEFT
50
45
45
NT
50

Under "Summary of Defects and Diagnoses" on the November 1979 separation examination report, the examiner noted "loss of hearing left ear."  Using the PULHES classification system, the Veteran was assigned a hearing loss profile of "H2."  

Following VA examination in December 2013, the VA examiner opined that the Veteran presented with moderate conductive hearing loss in the left ear, and that current results suggested that the Veteran's left ear hearing loss has not worsened through the years and was not aggravated as a result of military service.  The VA examiner indicated that there was no permanent positive threshold shift greater than normal measurement variability at any frequency between 500 Hertz and 6000 Hertz.  

Following the November 2013 Remand, a supplemental VA medical opinion was obtained in September 2014 regarding the Veteran's left ear hearing loss disability.  Following a review of the claims file, the VA examiner opined that "it was at least as likely as not (50 percent or greater) that the Veteran entered military service with left ear hearing loss, which clearly and unmistakably (obvious, manifest, undebatable) was not aggravated (permanently increased in severity) as a result of service."  As rationale, the VA examiner, noting both the service entrance and separation audiological examination results, indicated that the audiograms and the diagnosis of moderate left conductive hearing loss at service separation were comparable to the hearing loss noted upon entry into service.  

The Board notes that there is some ambiguity in the September 2014 VA examiner's opinion; notably, in his one opinion, the VA examiner uses two different standards of proof regarding two different aspects of aggravation of a pre-existing condition.  For clarity purposes, the VA examiner's opinion is properly split into two opinions.  First, the VA examiner opined that it was at least as likely as not that the Veteran entered military service with a left ear hearing loss disability.  However, as the VA examiner identified, the Veteran's service treatment records noted left ear hearing loss.  Likewise, the Board previously noted that the Veteran's left ear hearing loss was a pre-existing condition, and this fact has been undisputed by the Veteran.  Therefore, the VA examiner's opinion as to the likelihood of the Veteran's left ear hearing loss as a pre-existing condition  is consistent with the weight of the evidence which demonstrates that the Veteran's left ear hearing loss clearly and unmistakably pre-existed service.  

Second, the VA examiner opined that the Veteran's pre-existing left ear hearing loss disability clearly and unmistakably was not aggravated by service.  As rationale, the VA examiner compared the service entrance and separation audiological examinations and found them to be comparable.  The September 2014 VA examiner's opinion is consistent with that of the December 2013 VA examiner, who also compared the service audiological examinations, found no positive threshold shift, and ultimately opined that the Veteran's left ear hearing loss disability was not aggravated by service.   

The Board has also considered the Veteran's statements in support of the claim for service connection of left ear hearing loss based on the theory of aggravation during service.  However, the severity of a hearing loss disability is measured by pure tone thresholds, and the audiological testing performed during service does not reveal a permanent worsening of the Veteran's condition.  The July 1979 service audiological examination was the only in-service audiological examination that indicated a positive threshold shift from the service entrance audiological examination, and this examination documented a five decibel positive shift in two of the shared tested frequencies; in the other two shared tested frequencies, there was a negative threshold shift of at least five decibels.  Across all tested frequencies, the pure tone threshold average between these two audiological examinations was almost identical.  Moreover, the pure tone thresholds decreased with subsequent audiological testing during the November 1979 service separation examination.  In addition, the evidence includes the probative opinion of the VA examiner which concluded that left ear hearing loss was clearly and unmistakably not aggravated by service.  Therefore, the Board finds that the Veteran's left ear hearing loss clearly and unmistakably pre-existed service and clearly and unmistakably was not aggravated by service.  The evidence in this case meets the high standard required to rebut the presumption of aggravation of a pre-existing disability.  38 C.F.R. § 3.306(b).  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim of service connection for right ear hearing loss, and the claim must be denied.  Because the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In addition, the Board finds that clear and unmistakable evidence is against the Veteran's claim of service connection for left ear hearing loss, and the claim must be denied.  Because the evidence against this claim is clear and unmistakable, the benefit-of-the-doubt doctrine is also not for application.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
  

ORDER

Service connection for tinnitus is granted.  

Service connection for right ear hearing loss is denied.  

Service connection for left ear hearing loss is denied. 



____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


